Estate of Gordon W. Bonnette, Deceased, Agnes B. Bonnette, Executrix v. Commissioner.Estate of Gordon W. Bonnette v. CommissionerDocket No. 15363.United States Tax Court1948 Tax Ct. Memo LEXIS 198; 7 T.C.M. (CCH) 268; T.C.M. (RIA) 48070; May 4, 1948E. H. Lorenz, Esq., Investment Bldg., Washington, D.C., for the petitioner. Elmer L. Corbin, Esq., for the respondent.  DISNEYMemorandum Opinion DISNEY, Judge: This case involves estate taxes. Deficiency was determined in the amount of $2,246.21. The only error alleged in the petition is the failure of the Commissioner in determining the deficiency to allow credit for inheritance and estate taxes paid to the State of Maryland. The Federal estate tax return here involved was filed with the collector of internal revenue at Baltimore, Maryland. The notice of deficiency was mailed to the petitioner on April 28, 1947, and petition was filed in this cause on July 28, 1947. The matter came on for hearing on the merits, pursuant to notice on March 17, 1948, at Washington. The petitioner adduced proof, by certificate*199  from the Comptroller of the Treasury of the State of Maryland, that on March 15, 1948, the petitioner "has (have)" paid to the Comptroller of the Treasury, for the use of the State of Maryland, the sum of $2,246.21 on Maryland estate tax and that no claim for refund of any part thereof is pending and no refund of any part thereof has been authorized. Neither petitioner nor respondent proffered further evidence, and the case was submitted. The petitioner argued that the payment of the estate taxes to the State of Maryland, duly proven, required a finding of no deficiency; the respondent, that the payment having been made after determination of deficiency leaves the deficiency unaffected, leaving only an administrative matter between the parties. On the record before us we sustain the petitioner. The record does not prove payment before determination of deficiency. In fact, it does not show when the payment of the Maryland tax was made, but it does show that it was made by March 15, 1948. Therefore, the petitioner is entitled, under the definition of deficiency in section 271 of the Internal Revenue Code, to have the payment of Maryland tax applied in the computation*200  in this matter. We, therefore, hold that there is no deficiency in tax. Decision of no deficiency will be entered for the petitioner.